Citation Nr: 0313078	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  98-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
right ulnar nerve neuropathy with atrophy of the interossei 
muscles, status post fractures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
regional office (RO).  

A video-conference hearing was held before the undersigned 
Member of the Board in September 1999.  In March 2000, the 
Board decided several other issues which were also on appeal, 
and remanded the claim for an increased rating for the ulnar 
nerve disorder.  


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under 38 C.F.R. § 4.124a, Diagnostic Code 
8516, a 30 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the major upper 
extremity.  A 40 percent evaluation requires severe 
incomplete paralysis of the ulnar nerve.  A 60 percent 
evaluation requires complete paralysis with "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace, 
thenar, and hypothenar eminences, loss of extension of the 
ring and little fingers, an inability to spread (or reverse) 
the fingers, an inability to adduct the thumb; and flexion of 
the wrist is weakened. 38 C.F.R. § 4.124a, Diagnostic Code 
8516.

The Board previously remanded the case for the purpose of 
obtaining an examination.  Although an examination was 
conducted in September 2000, the examination report does not 
contain all of the information which was requested.  As a 
result, it is not adequate for rating purposes.  In addition, 
the examiner recommended that an orthopedic examination be 
performed to assess pain in the joints of the veteran's hand.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
orthopedic examination to asses the 
current severity of his ulnar nerve 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should specifically address the following 
questions: (1) Is the paralysis of the 
ulnar nerve best described as "partial" 
or "complete" paralysis?; (2) Has the 
disorder resulted in a "griffin claw" 
deformity?; (3) Is there flexor 
contraction of the right and little 
fingers?; (4) Is there "very marked" 
atrophy of the dorsal interspace, thenar, 
and hypothenar eminences?; (5) Is there 
loss of extension of the ring and little 
fingers?; (6) Can the veteran spread the 
fingers and adduct the thumb?; (7) Is 
flexion of the wrist weakened?  (8) Does 
the impairment from the ulnar nerve 
disorder result in "loss of use of the 
hand" (i.e. the examiner should offer an 
opinion as to whether the veteran's 
service-connected disorder is so severe 
that no effective function remains other 
than that which would be equally well 
serviced by an amputation stump with the 
use of a suitable prosthesis.  The 
determination must be made on the basis 
of the actual remaining function of the 
hand, whether the acts of grasping , 
manipulation, etc., in the case of the 
hand, could be equally well accomplished 
by an amputation stump with prosthesis); 
(9) Is there functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the hand is 
used repeatedly over time?  The examiner 
is requested to specifically comment on: 
i) whether pain is visibly manifested on 
movement; ii) the presence and degree of, 
or absence of, muscle atrophy 
attributable to the service- connected 
disorders; iii) the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability, or iv) the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  The examiner 
must specifically state whether the 
veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




